UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K x ANNUAL REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-32865 WORDLOGIC CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0422023 (State or Other Jurisdiction of Incorporation of Organization) (I.R.S. Employer Identification No.) 650 West Georgia Street, Suite 2400 Vancouver, British Columbia, Canada V6B 4N7 (604) 257-3660 (Address of principal executive offices) (ZIP Code) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) No þ Aggregate market value of the voting and non-voting stock of the registrant held by non-affiliates of the registrant as of June 30, 2008: $22,550,995 (Non-affiliate holdings of 19,609,561 common shares, closing price of $1.15). Number of common shares outstanding at March 27, 2009: 34,703,496 TABLE OF CONTENTS PART I Item 1.Description of Business 3 Item 1A.Risk Factors 9 Item 1B.Unresolved Staff Comments 9 Item 2.Properties 9 Item 3.Legal Proceedings 9 Item 4.Submission of Matters to a Vote of Security Holders 9 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6.Selected Financial Data 12 Item 7.Management's Discussion and Analysisof Financial Condidtion and Results of Operations 12 Item 7A.Quantitative and Qualitative Disclosures about Market Risk 15 Item 8.Financial Statements and Supplementary Data 15 Item 9.Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A.Controls and Procedures 16 Item 9B.Other Information 17 PART III Item 10.Directors, Executive Officers and Corporate Governance 18 Item 11.Executive Compensation 20 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13.Certain Relationships, Related Transactions and Director Independence 24 Item 14.Principal Accountant Fees and Services 25 PART IV Item 15.Exhibits and Financial Statement Schedules 26 2 PART I Item 1.Description of Business Forward-looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “could”, "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" or the negative of these terms or other comparable terminology.
